PER CURIAM.
We affirm the award of prospective and retrospective child support. We reverse and remand the order awarding attorney’s fees. Although there is adequate record evidence to support an award of attorney’s fees, the order is deficient for its failure to contain specific findings of fact. On remand the *1293lower court should hold an evidentiary hearing for the purpose of determining a reasonable fee consistent with the guidelines set forth in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
ERVIN, MINER and BENTON, JJ., concur.